Exhibit 7C Addendum to Question 7.c on Form N-SAR List the name of each series and give a consecutive number to each series in excess of the 99 consecutive series permitted by the Form. Series Number Series Name Is this the Series last filing for this series? (Y/N) ACTIVE BOND TRUST N AMERICAN FUNDAMENTAL HOLDING TRUST N AMERICAN GLOBAL DIVERSIFICATION TRUST N AMERICAN GLOBAL GROWTH TRUST N AMERICAN GLOBAL SMALL CAP TRUST N AMERICAN HIGH-INCOME BOND TRUST N AMERICAN ASSET ALLOCATION TRUST N AMERICAN BOND TRUST N AMERICAN NEW WORLD TRUST N BOND INDEX TRUST A N BOND INDEX TRUST B N EMERGING MARKETS VALUE TRUST N FRANKLIN TEMPLETON FOUNDING ALLOCATION TRUST N GLOBAL REAL ESTATE TRUST N HIGH INCOME TRUST N INCOME TRUST N CORE STRATEGY TRUST N INTERNATIONAL SMALL COMPANY TRUST N MID CAP INTERSECTION TRUST N MID CAP VALUE EQUITY TRUST N MID VALUE TRUST N MUTUAL SHARES TRUST N REAL ESTATE EQUITY TRUST Y SHORT TERM BOND FUND N SM CAP INTRINSIC VALUE TRUST Y SMALL CAP VALUE N SMALL COMPANY GROWTH TRUST N SPECTRUM INCOME TRUST N US MULTI SECTOR TRUST N VALUE & RESTRUCTURING TRUST N VISTA TRUST N FLOATING RATE INCOME TRUST N CORE ALLOCATION PLUS TRUST N GROWTH EQUITY TRUST N CAPITAL APPRECIATION VALUE TRUST N DISCIPLINED DIVERSIFICATION TRUST N AMERICAN DIVERSIFIED GROWTH AND INCOME TRUST N ALPHA OPPORTUNITIES TRUST N SMALLER COMPANY GROWTH TRUST N SHORT TERM GOVERNMENT INCOME TRUST N BALANCED TRUST N INTERNATIONAL INDEX TRUST N CORE FUNDAMENTAL HOLDINGS TRUST N CORE GLOBAL DIVERSIFICATION TRUST N CORE ALLOCATION TRUST N CORE DISCIPLINED DIVERSIFICATION TRUST N CORE BALANCED TRUST N Please refer to the most recent shareholders report for additional information concerning the funds.
